IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shahzad Faisal,                       :
                  Petitioner          :
                                      :
            v.                        : No. 11 C.D. 2017
                                      : Submitted: May 12, 2017
Workers’ Compensation Appeal          :
Board (City of Philadelphia Prisons   :
Department),                          :
                   Respondent         :


BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                            FILED: June 6, 2017


            Shahzad Faisal (Claimant) petitions for review of the order of the
Workers’ Compensation Appeal Board (Board) affirming the Workers’
Compensation Judge’s (WCJ) decision granting the City of Philadelphia Prisons
Department’s (Employer) termination petition. We affirm.


                                        I.
            On August 22, 2007, Claimant sustained an injury while in the course
and scope of his employment as a corrections officer at the Curran-Fromhold
Correctional Facility in Philadelphia when he was involved in an altercation with
an inmate. On September 4, 2007, Employer issued a Notice of Compensation
Payable (NCP) acknowledging as compensable an injury described as a “soft tissue
injury, fracture” to Claimant’s “right hand, right middle finger.” (Reproduced
Record (R.R.) at 1a.) Claimant received injured-on-duty (IOD) benefits in lieu of
compensation while he was temporarily disabled pursuant to Philadelphia Civil
Service Regulation 32.1


              Claimant attempted to return to work on September 18, 2007, and
continued working until September 25, 2007, when he stopped due to his work
injury.    After filing a reinstatement petition, the parties entered a stipulation
whereby Employer acknowledged, once more, that Claimant sustained a work-
related injury in the nature of a soft tissue injury to the right hand and a fractured
right middle finger. The stipulation further provided that Employer agreed to
accept liability for the reinstatement petition, to pay Claimant total disability wage
loss compensation benefits, and to accept liability for medical expenses incurred
for Claimant’s work injuries.


              On December 18, 2008, Employer filed a termination petition (First
Termination Petition)2 alleging that Claimant made a full recovery and was able to
return to work unrestricted. The only filing that Claimant submitted in response to
the First Termination Petition was an answer denying his full recovery. Claimant
never filed a review petition to modify the description of his work injury.

       1
        IOD benefits for temporary compensation are awarded under Philadelphia Civil Service
Regulation Section 32.0414.

       2
          Specifically, Employer filed a Petition to Terminate Compensation Benefits and a
Petition to Terminate Compensation Based on Physician’s Affidavit.




                                             2
                                       II.
             On March 3, 2010, the WCJ (First WCJ) circulated a decision and
order denying the First Termination Petition (2010 Decision). The first finding of
fact of that decision provides:

             1. On August 22, 2008 [sic], Claimant sustained a
             work related injury to his right hand and a fractured
             middle finger. The injury occurred when an inmate
             engaged Claimant in an altercation while in the course
             and scope of his employment as a corrections officer.


(R.R. at 12a) (emphasis added). The First WCJ also made the following findings
of fact regarding the testimony of Employer’s independent medical evaluation
(IME) physician, Bong S. Lee, M.D. (Dr. Lee), as well as Claimant’s physician,
Maurice Singer, D.O. (Dr. Singer):

             Based upon [his January 28, 2009] physical examination,
             the records review, and the history obtained by Claimant
             [throughout the past two years since his injury], Dr.
             Singer diagnosed Claimant with fracture of the right
             hand, fracture of the third right hand digit, internal
             derangement of the right wrist, triangular
             fibrocartilage tear of the right wrist, tenosynovitis of
             the right thumb, cervical radiculopathy, anxiety
             reaction, cervical strain and sprain and cervical
             myositis.

             Dr. Singer opined within a reasonable degree of
             medical certainty that all of the aforementioned
             diagnoses are causally related to the incident at work
             on August 22, 2007. . . .

             Upon careful review of the testimony this Court has
             determined that Dr. Singer is a credible and persuasive
             witness. Dr. Singer’s testimony is accepted in its


                                        3
            entirety as fact. . . .

            Dr. Lee is a Board certified orthopedic surgeon and
            maintains an active orthopedic practice.    Dr. Lee
            performed an independent medical examination on
            December 2, 2008. . . .

                                      ***

            Dr. Lee testified that Claimant did not initially present
            himself with complaints relative to the wrist. Dr. Lee’s
            examination of Claimant’s right hand revealed no acute
            distress. Dr. Lee’s examination of Claimant’s cervical
            spine was essentially normal with full range of motion
            with no complaint of pain, muscle spasms, or local
            tenderness. Dr. Lee also examined Claimant’s upper
            extremities including the shoulder, elbow, and right hand.
            Dr. Lee opined that Claimant’s examination was normal
            with full range of motion.

                                      ***

            Upon careful review of the testimony this Court has
            determined that Dr. Lee is not credible, and not
            persuasive when testifying about Claimant’s current
            physical condition. Dr. Lee’s testimony is rejected
            where in conflict with Dr. Singer and/or Claimant. . . .


(R.R. at 13a-15a) (enumerations omitted, emphasis added).


            Other than Finding of Fact No. 1, which provides that “Claimant
sustained a work related injury to his right hand and a fractured middle finger,”
(R.R. at 12a) the 2010 Decision does not describe Claimant’s accepted work
injury. In fact, the decision does not discuss whether those additional injuries
described by Dr. Singer were present when Claimant was originally injured,
Claimant’s burden for modifying the NCP or whether Claimant met that burden.


                                        4
See City of Philadelphia v. Workers’ Compensation Appeal Board (Smith), 860
A.2d 215, 223 (Pa. Cmwlth. 2004). The decision also does not indicate whether
the First WCJ intended to modify Claimant’s work injury when accepting Dr.
Singer’s testimony as credible.


             The 2010 Decision concludes, “[Employer] has failed to sustain its
burden of the Termination Petition alleging that Claimant is fully recovered from
the August 22, 2007 work injury. The Termination Petition is denied.” (R.R. at
16a.)   Consistent with this conclusion of law, the decision’s order similarly
provides that the First Termination Petition is “hereby DENIED in accordance with
the foregoing Findings of Fact and Conclusions of Law.” Id. The decision’s
conclusions of law and order do not provide a description of Claimant’s work
injury or indicate a modification.


                                      III.
             On December 4, 2014, Employer filed another termination petition
(Second Termination Petition) alleging that Claimant was fully recovered as of
November 18, 2014, based on the IME of Dr. Gregory Tadduni (Dr. Tadduni), who
is an orthopedic surgeon. The matter was assigned to a different WCJ (Second
WCJ).


             As pertinent, Dr. Tadduni testified that he examined Claimant on
November 18, 2014. Based on Claimant’s medical history, a physical examination
and a review of Claimant's x-rays and medical records, Dr. Tadduni opined that
Claimant was fully recovered from his August 22, 2007 work injury which he



                                       5
described as consisting of a soft tissue injury and fracture to Claimant’s right hand.
It is undisputed that Dr. Tadduni did not acknowledge any of the additional injuries
that Dr. Singer testified to with regard to the First Termination Petition.


              In response, Claimant testified as to the pain and status of his work
injury and offered the expert testimony of Mario Diprinzio, D.C. (Dr. Diprinzio),
who is a licensed chiropractor in the Commonwealth. As pertinent, Dr. Diprinzio
testified that he examined Claimant on multiple occasions dating back to January
28, 2013, and it is his opinion that Claimant is not fully recovered from his work
injury because he continues to suffer from carpal tunnel syndrome and de Quervain
tenosynovitis of the right hand and wrist, both of which are injuries not contained
in the NCP.


              In his testimony, Dr. Diprinzio did not discuss the particularized
injuries set forth in the NCP and no portion of his or Dr. Tadduni’s testimony
acknowledges, accepts or otherwise mentions the injuries testified to by Dr. Singer
in the First Termination Petition.


              On April 20, 2016, the Second WCJ issued a decision and order
granting Employer’s Second Termination Petition (2016 Decision). As pertinent,
the Second WCJ rejected Claimant’s testimony of continuing pain and disability
noting personal observations and accepted the testimony of Dr. Tadduni over that
of Dr. Diprinzio. Accordingly, the Second WCJ concluded that Employer met its
burden of proving that Claimant was fully recovered from his work injuries as of
November 18, 2014. The WCJ also noted that the 2010 Decision:



                                           6
             . . . accepted as credible the testimony of Claimant’s
             treating physician, Dr. Singer, who diagnosed “fracture
             of the right hand, fracture of the third right hand digit,
             internal derangement of the right wrist, triangular
             fibrocartilage tear of the right wrist, tenosynovitis of the
             right thumb, cervical radiculopathy, anxiety reaction,
             cervical strain and sprain and cervical myositis.” While a
             judge’s findings in a termination petition can expand the
             description of injury, I decline to consider these parts of
             the accepted and adjudicated injuries, as the Supreme
             Court has clearly distinguished corrective amendments,
             which can be made without a review petition, from
             amendments addressing consequential conditions, which
             require a review petition. [Cinram Manufacturing, Inc.
             v. Workers’ Compensation Appeal Board (Hill), 975
A.2d 577, 580-81 (Pa. 2009).] The accepted work injury
             was a “right hand, right middle finger soft tissue injury,
             fracture” and I find that Claimant is recovered from that
             injury.


(R.R. at 22a.)


             Claimant appealed to the Board contending, in relevant part, that the
2010 Decision denying Employer’s First Termination Petition expanded the
description of his acknowledged work injury to include a “fracture of the right
hand, fracture of the third right hand digit, internal derangement of the right wrist,
triangular fibrocartilage tear of the right wrist, tenosynovitis of the right thumb,
cervical radiculopathy, anxiety reaction, cervical strain and sprain and cervical
myositis.” (R.R. at 13a.) The Board rejected this argument and affirmed. As the
Board reasoned:

             On the contrary, we understand the caselaw [sic] to
             reflect that where there is medical testimony concerning
             additional work-related conditions, which testimony was


                                          7
              accepted by a WCJ in an initial decision denying a
              termination petition, such testimony functions to add to
              the injury description only when the WCJ in that initial
              decision specifically denied the termination petition
              “based on [the claimant’s] non-recovery from work
              injuries not accepted in the NCP”. . . . Because we
              conclude that WCJ Bachman’s determination of “non-
              recovery” in the 2010 decision was not related to
              Claimant’s “non-recovery from work injuries not
              accepted in the NCP” but was based instead on the
              WCJ’s independent credibility determination –
              unconnected to her credibility determination accepting
              Dr. Singer’s testimony concerning the additional work
              injuries – that “Dr. Lee is not credible and not persuasive
              when testifying about Claimant’s current physical
              condition[]” . . . Thus the additional medical conditions
              as testified to by Dr. Singer, which conditions were not
              formally added to the injury description in WCJ
              Bachman’s 2010 decision, from which decision no
              appeal was taken, do not constitute part of the accepted
              injury description, and therefore, in the instant case, Dr.
              Tadduni was not required to address those conditions in
              his testimony of full recovery.


(R.R. at 36a-37a) (quoting Mino v. Workers’ Compensation Appeal Board (Crime
Prevention Association), 990 A.2d 832, 839 (Pa. Cmwlth. 2010)) (internal citations
and footnotes omitted). Claimant then filed this petition for review.3




       3
         Our review of a decision of the Board is limited to determining whether errors of law
were made, whether constitutional rights were violated, and whether necessary findings of fact
are supported by substantial evidence. Ward v. Workers’ Compensation Appeal Board (City of
Philadelphia), 966 A.2d 1159, 1162 n.4 (Pa. Cmwlth.), appeal denied, 982 A.2d 1229 (Pa.
2009).




                                              8
                                              IV.
               On appeal, Claimant again contends that his work injury was modified
by the 2010 Decision and that, as a result, Dr. Tadduni’s testimony must be
deemed incompetent because he failed to acknowledge those additional injuries.
See GA & FC Wagman, Inc. v. Workers’ Compensation Appeal Board (Aucker),
785 A.2d 1087 (Pa. Cmwlth. 2001).


               Because the 2010 Decision did not explicitly find or modify
Claimant’s work injury, did not acknowledge Claimant’s burden for modifying that
injury, and did not address whether he met his burden for modifying his work
injury, the issue then is whether, notwithstanding all of that, additional injuries
described by Dr. Singer were implicitly accepted by the 2010 Decision.


                                               A.
               Section 413(a) of the Workers’ Compensation Act (Act)4 provides, in
relevant part:

               A workers’ compensation judge may, at any time, review
               and modify or set aside a notice of compensation payable
               . . . or upon petition filed by either party with the
               department, or in the course of the proceedings under any
               petition pending before such workers’ compensation
               judge, if it be proved that such notice of compensation
               payable or agreement was in any material respect
               incorrect. [77 P.S. § 771.]



      4
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 771–772.




                                               9
             A workers’ compensation judge designated by the
             department may, at any time, modify, reinstate, suspend,
             or terminate a notice of compensation payable . . . upon
             petition filed by either party with the department, upon
             proof that the disability of an injured employe has
             increased, decreased, recurred, or has temporarily or
             finally ceased. . . . Such modification, reinstatement,
             suspension, or termination shall be made as of the date
             upon which it is shown that the disability of the injured
             employe has increased, decreased, recurred, or has
             temporarily or finally ceased . . . [77 P.S. §772.]


             How the description of an injury is modified was addressed in Cinram
Manufacturing, Inc. v. Workers’ Compensation Appeal Board (Hill), 932 A.2d 346
(Pa. Cmwlth. 2007), aff’d, 975 A.2d 577 (Pa. 2009). In that case, a claimant
sustained a work injury and his employer issued an NCP identifying the injury as
“lumbar strain/sprain.” His employer subsequently filed a petition to terminate
benefits. At a hearing, the parties presented conflicting evidence to the WCJ.
Significantly, the claimant’s evidence supported the finding of an aggravation of a
pre-existing disc herniation resulting in nerve impingement, medical conditions
beyond the lumbar strain and/or sprain accepted in the NCP. The WCJ credited
Claimant’s evidence, denied termination, and directed amendments to the NCP.
On appeal, the Board affirmed as did a split-panel of this Court.


             Our Supreme Court allowed an appeal “primarily to address whether,
during a termination proceeding, a workers’ compensation judge may correct a
notice of compensation payable to subsume injuries not specifically contemplated
by the original notice.” Cinram Manufacturing, Inc. v. Workers’ Compensation
Appeal Board (Hill), 975 A.2d 577, 577–78 (Pa. 2009). Analyzing the plain
language contained in both paragraphs of Section 413(a) of the Act, the Court,

                                         10
making a distinction between corrective and consequential amendments to the
NCP, concluded, in relevant part:

             Corrective amendments and amendments to address
             consequential       conditions     require    independent
             consideration, since the Legislature treated them in
             separate and distinct passages of Section 413(a).
             Corrective amendments are covered by the first
             paragraph, codified at . . . 77 P.S. § 771, which applies
             only in circumstances in which there was an inaccuracy
             in the identification of an existing injury. Amendments
             pertaining to an increase, decrease, recurrence, or
             cessation of disability are addressed in the second
             paragraph of Section 413(a), codified at . . . 77 P.S. §
             772.

             Importantly, Section 771 specifies that amendments
             under its terms may be made “in the course of the
             proceedings under any petition pending before [the]
             workers’ compensation judge.” 77 P.S. § 771 (emphasis
             added). However, this language is absent from Section
             772, which authorizes amendments “upon petition filed
             by either party.” 77 P.S. § 772. Thus, it is apparent that
             the Legislature intended to allow corrective amendments
             at any time and in any procedural context; whereas,
             amendments based on consequential conditions are to be
             made only upon consideration of a specific review
             petition.


Id. at 580–81 (emphasis in original).


             Since our Supreme Court decided Cinram, this Court has had the
opportunity to reiterate that a WCJ may only sua sponte modify an NCP when the
amendments are “corrective” in nature; “consequential” amendments – i.e.,
amendments pertaining to an increase, decrease, recurrence or cessation of an


                                        11
accepted injury – are to be made only upon consideration of a specific review
petition.   See Walter v. Workers’ Compensation Appeal Board (Evangelical
Community Hospital), 128 A.3d 367 (Pa. Cmwlth. 2015); see also Harrison v.
Workers’ Compensation Appeal Board (Auto Truck Transportation Corporation),
78 A.3d 699, 705 (Pa. Cmwlth 2013), as amended (Oct. 31, 2013). To the extent,
then, that any of the injuries Dr. Singer described are consequential conditions,
because Claimant had not filed a review petition, those conditions do not amend
the NCP.


                                        B.
               Cinram provides that a formal petition is not needed to make a
corrective amendment to the NCP but there are several decisions by this Court that
illustrate that that can only occur when those findings are necessary to the outcome
of the case.


               In Gillyard v. Workers’ Compensation Appeal Board (Pennsylvania
Liquor Control Board), 865 A.2d 991, 992 (Pa. Cmwlth. 2005), a claimant injured
his back and received benefits pursuant to an NCP that described the work injury
as a “lower back sprain and strain.” Id. at 992. His employer filed a termination
petition alleging full recovery. Ultimately, the first WCJ denied the employer’s
first termination petition finding that the claimant had additional injuries to his
back.   Later, when a second termination petition was filed and granted by a
different WCJ, the issue on appeal to this Court was whether that first proceeding
modified the claimant’s NCP. We found that it did, explaining:




                                        12
             Based on objective tests and the credible testimony of
             William Chollak, M.D., Claimant's treating physician,
             WCJ Hines found that Claimant had not recovered from
             his December 1992 work injury; instead, he found that
             Claimant would continue to suffer from disabling
             “chronic sciatica at the L5-S1 distribution on the
             right side with disc bulging at L4-5 and L5-S1 area,”
             which was caused by that injury. (WCJ Hines’ Findings
             of Fact, Nos. 4, 7.) Employer did not appeal from this
             decision.


Gillyard, 865 A.2d at 992-93 (emphasis added).           Because the first WCJ’s
determination was “based on” credible testimony and explicitly found that
claimant would suffer from those non-recognized injuries, we determined that
those additional injuries were accepted and that the NCP was implicitly modified.
Accordingly, we held that for the employer to prevail in a later termination
petition, it had to establish that the claimant recovered from those additional
injuries.


             Significantly, in Gillyard, we also recognized that the employer was
also aware that the claimant’s injury had been judicially established as “chronic
sciatica at the L5-S1 distribution on the right side with disc bulging at L5-S1” in
the proceedings for the first termination petition. 865 A.2d at 993.


             Similarly, in Westmoreland County v. Workers’ Compensation Appeal
Board (Fuller), 942 A.2d 213 (Pa. Cmwlth. 2008), a certified nurses’ aide
sustained a work injury while moving a patient. Her employer issued an NCP
accepting liability for a “lumbar strain.”     In a hearing involving Employer’s
termination petition, the claimant’s doctor testified that he “diagnosed a herniated


                                         13
L4–5 disc and post-traumatic lumbar radiculopathy at the L–5 level that were
caused or aggravated by her [work-related injury].” Id. at 215 (emphasis added).
During a proceeding for a subsequent termination petition filed by the employer
which was assigned to the same WCJ, that WCJ “determined Claimants [sic]
work injury included a herniated L4–5 disc and post-traumatic lumbar
radiculopathy at L–5.” Id. at 215. Ultimately, on appeal, we analogized the facts
of Fuller to those in Gillyard and concluded that “even though the NCP was not
formally amended, once the WCJ found in the first termination petition that
Claimant suffered a herniated L4–5 disc and lumbar radiculopathy, those became
accepted injuries.”   Id. at 217 (emphasis added).       In other words, that WCJ
“implicitly” made a corrective amendment to the NCP. See id. at 217, 218.


             More recently, in Mino, a claimant sustained a work injured that was
later accepted in an NCP to be a “lumbar sprain and strain.” Mino, 990 A.2d at
835. Initially, the parties filed numerous petitions including a modification petition
and the employer’s first termination petition. With regard to the first termination
petition, the WCJ concluded, in relevant part, that the employer failed to prove that
claimant fully recovered from his work-related injuries.           In reaching that
conclusion, the WCJ did not specifically state that she was amending the injury
description contained in the NCP; however, she credited the testimony of
claimant’s expert over the testimony of the employer’s expert. Ultimately, the
employer filed a second termination petition, which a different WCJ granted, but
did not include the additional injuries claimant’s expert testified to in the first
termination proceeding.




                                         14
            On appeal, this Court concluded that the first WCJ implicitly modified
claimant’s injury to include the preexisting stenosis. As we reasoned:

                   Even in the absence of a formal amendment to an
            NCP, where a WCJ makes “findings in a termination
            petition . . . based on non-recovery from work injuries
            not accepted in the NCP, those injuries [become] part of
            the accepted injury.” Westmoreland County v. Workers’
            Compensation Appeal Board (Fuller), 942 A.2d 213, 217
            (Pa. Cmwlth. 2008). Moreover, a WCJ’s findings
            expanding the description of injury in an NCP, if
            unchallenged, are binding on the parties in a subsequent
            proceeding.        Temple University v. Workers’
            Compensation Appeal Board (Sinnott), 866 A.2d 489,
            494 n.4 (Pa. Cmwlth. 2005) (citing Volkswagon of
            America, Inc. v. Workers’ Compensation Appeal Board
            (Bennett), 858 A.2d 151 (Pa. Cmwlth. 2004)). Thus, in
            order to prevail on a subsequent termination petition, the
            employer must establish that the claimant recovered from
            the additionally recognized injuries. Westmoreland, 942
A.2d at 217-18.

                   Here, the First WCJ did not formally indicate that
            she was amending the description of injury contained in
            the NCP. However, by crediting [claimant’s expert] and
            denying Employer’s First Termination Petition on the
            basis of that testimony, the First WCJ implicitly
            expanded the description of injury to include an
            aggravation of [claimant’s] pre-existing stenosis, as well
            as the L4–5 radiculopathy. We find it particularly
            significant that, in summarizing [the] credited
            testimony [of claimant’s expert], the First WCJ did
            not reference any testimony concerning a lumbar
            sprain and strain. Instead, the First WCJ notes [the
            expert’s] testimony that [claimant] had spurring in his
            discs resulting in compression of the nerve at L4–5 that
            admittedly was a pre-existing condition. The First WCJ
            then indicates that [claimant’s expert], nonetheless,
            explained that [claimant’s] fall was an acute trauma that
            caused his previously asymptomatic condition to become
            symptomatic. Notably, with regard to [claimant’s]

                                        15
             stenosis, the First WCJ specifically stated that: “It
             was not until his fall that [claimant] became truly
             symptomatic with nerve involvement.”                Thus,
             according to the First WCJ's findings, [claimant’s expert]
             established that [claimant’s] June 20, 2000 fall caused
             both the back pain and the radicular pain. Moreover, the
             First WCJ utilized [that expert’s] credited testimony
             as the basis for the denial of Employer’s First
             Termination Petition, and neither party appealed the
             First WCJ’s decision and order.


Mino, 990 A.2d at 839–40 (emphasis added, citations to the record omitted).


             What cases like Fuller and Gillyard teach us is that where it is certain
that the first WCJ accepted additional injuries and those injuries were indisputably
present when the NCP was entered and are corrective in nature, that WCJ’s
acceptance constitutes a corrective modification of the NCP.          Similarly, our
holding in Mino demonstrates that even absent a WCJ’s explicit acceptance of
additional injuries, where the denial of a termination petition is “based on” – i.e.,
necessitates – claimant’s non-recovery from those additional injuries, the rejection
of a termination petition inescapably implies a corrective modification of the NCP.


             In other words, absent the filing of a formal petition, a WCJ’s order
can only implicitly modify an NCP if that modification is corrective in nature and
the sine qua non of that decision is an acceptance of injuries not accepted in the
NCP.




                                         16
                                                C.
               In this case, there is nothing in the record demonstrating that the
outcome of the 2010 Decision was “based on . . . work injuries not accepted in the
NCP.” Mino, 990 A.2d at 839.5 Save for finding that “Claimant sustained a work
related injury to his right hand and a fractured middle finger,” (R.R. at 12a) the
2010 Decision does not describe Claimant’s accepted work injury, does not
indicate whether Claimant’s work injury was modified, and entirely fails to discuss
whether Dr. Singer’s diagnoses were present when Claimant was injured. This is
confirmed because it does not appear that even Claimant perceived the 2010
Decision as modifying the NCP. As discussed earlier, when Claimant’s expert, Dr.
Diprinzio, testified for the Second Termination Petition, he did not acknowledge,
accept or otherwise mention Dr. Singer’s diagnoses.                    When cross-examining
Employer’s expert, Dr. Tadduni, Claimant’s counsel also did not ask any questions
relating to Dr. Singer’s credited testimony from the 2010 Decision.


               Accordingly, because the 2010 Decision did not implicitly modify the
NCP, we affirm the decision of the Board.



                                              __________________________________
                                              DAN PELLEGRINI, Senior Judge


       5
         Accord Lewis v. Workers’ Compensation Appeal Board (SEPTA) (Pa. Cmwlth., No.
1987 C.D. 2011, filed August 30, 2012) (holding that a WCJ’s decision did not implicitly expand
a claimant’s injury in the NCP where there were no findings of fact or conclusions of law as to
the claimant’s specific injuries or the cause of those injuries, did not render any conclusions with
regard to the claimant’s recovery, and did not make any findings related to additional injuries
suffered by the claimant).



                                                17
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shahzad Faisal,                        :
                   Petitioner          :
                                       :
             v.                        : No. 11 C.D. 2017
                                       :
Workers’ Compensation Appeal           :
Board (City of Philadelphia Prisons    :
Department),                           :
                   Respondent          :




                                      ORDER


             AND NOW, this 6th day of June, 2017, it is hereby ordered that the
order of the Workers’ Compensation Appeal Board in the above-captioned case is
affirmed.



                                       __________________________________
                                       DAN PELLEGRINI, Senior Judge